Citation Nr: 1828684	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for neurogenic syncope with pacemaker prior to April 25, 2016.

2.  Entitlement to an evaluation in excess of 60 percent for neurogenic syncope with pacemaker on or after April 25, 2016.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The RO granted service connection for neurogenic syncope with pacemaker in a January 2010 rating decision and assigned a temporary 100 percent evaluation effective from September 18, 2009, to November 30, 2009, and a 10 percent evaluation thereafter, based on implantation of the pacemaker in September 2009 and pending a new VA examination.  See 38 C.F.R. § 4.104, Diagnostic Codes 7018 and 7011 (2017).  In the May 2010 rating decision, the RO continued the 10 percent evaluation based on a new examination; the Veteran expressed disagreement with that determination.

A Board videoconference hearing was held before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is of record. 

The Board remanded the case for further development in April 2016 and September 2017, and the case has since been returned to the Board for appellate review.  While the case was in remand status, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the disability to 60 percent effective from April 25, 2016. See August 2016 rating decision.  However, because this evaluation does not represent the highest possible benefit, the issue remains in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

 This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the April 2016 remand, the Board instructed the AOJ to secure any outstanding VA treatment records.  The AOJ has secured treatment records dated from September 2008 to September 2017.  In treatment records dated on February 8, 2010, December 23, 2010, December 19, 2013, September 24, 2014, and September 24, 2015, it was noted that electrocardiograms were performed on those dates.  However, the electrocardiogram reports are noted to be in Vista Imaging and were not associated with the claims file.  Thus, a remand is necessary to obtain those reports.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also secure any outstanding, relevant VA treatment records, to include any records dated since September 2017.  

The request for records should specifically include a search for the electrocardiogram reports noted to be in Vista Imaging in the February 8, 2010, December 23, 2010, December 19, 2013, September 24, 2014, and September 24, 2015, VA treatment record entries.  Those reports should be obtained and associated with the claims file.

2. The AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran an additional VA examination if needed.

3.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




